                                          Case 5:20-cv-07828-BLF Document 38 Filed 07/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT
                                   6                            NORTHERN DISTRICT OF CALIFORNIA
                                   7                                      SAN JOSE DIVISION
                                   8

                                   9    BRENT OSTER and KATHIA                        Case No. 5:21-cv-05400 NC
                                        PORTUGUEZ OSTER,
                                  10                                                  SUA SPONTE JUDICIAL
                                                       Plaintiffs,                    REFERRAL FOR PURPOSE OF
                                  11                                                  DETERMINING RELATIONSHIP
                                                v.
                                  12
                                        MORENO FAMILY LAW FIRM, et al.,
Northern District of California
 United States District Court




                                  13

                                  14
                                                       Defendants.

                                  15

                                  16          In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the

                                  17   above captioned case is referred to the Honorable Beth Labson Freeman for consideration

                                  18   of whether the case is related to 5:20-cv-07828 BLF, Brent Oster, et al v. County of Santa

                                  19   Clara, et al.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: July 26, 2021                       _______________________________
                                                                                  NATHANAEL M. COUSINS
                                  23                                              United States Magistrate Judge

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Case No. 21-cv-05400 NC
                                       SUA SPONTE JUDICIAL REFERRAL
